DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Restriction to one of the following species is required under 35 U.S.C. 121:
(A)	An invention represented in Fig. 3
(B)	An invention represented in Fig. 1-2, 4
(C)	An invention represented in Fig. 1-2, 5
(D)	An invention represented in Fig. 1-2, 7
(E)	An invention represented in Fig. 8(F)	An invention represented in Fig. 1-2, 9

The species are independent or distinct because at least the following differences:

3.	Species A is an invention directed towards a circuit configuration comprising a cathode-gate thyristor with a P-N-P-N type stack, wherein a BiMOS-type transistor’s drain is connected to a P-region of the thyristor and both connected to an input electrical source, an output connected to an N-region of the thyristor and source of the BiMOS-type transistor.



5.	Species C is an invention comprising a cross-sectional structure of a transistor comprising an insulating trench which partially divides an n-type and p-type region forming a PN junction below the insulating trench, an insulating layer extending from a P+ region to an N+ region, and a gate structure on a P- region over the insulating layer.

6.	Species D is an invention comprising a cross-sectional structure of a transistor comprising a PN junction below an insulating layer extending between a P+ region and an insulating trench which is in the N region of the PN junction, wherein the P+ contacts a sidewall of another insulating trench which is in the P region of the PN junction.

7.	Species E is an invention similar to species A but the BiMOS transistor’s drain connects to an N region of the thyristor’s P-N-P-N stack, the BiMOS transistors gate is connected to its body contact node and resistor.

8.	Species F is an invention comprising a cross-sectional structure of a transistor comprising a PN junction below an insulating layer extending between an N+ region and an insulating trench which is in the N region of the PN junction, wherein a gate stack surrounds at least three surfaces of a P+ region which contacts a sidewall of the insulating trench.


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) 	The inventions require a different field of search (for example, searchingdifferent classes/subclasses or electronic resources, or employing different search queries); 
(b) 	The prior art applicable to one invention would not likely be applicable to 
another invention; 
Particularly, it is noted that species inventions will share features to an extent, but at least the differences which were listed in providing that the species are independent or distinct and also the associated differences in features seen in the figures representing the species inventions necessitate different search strategy and considerations during Examination which is a serious burden. The aggregate amount of time required for analyzing the different inventions in accordance with the appropriate laws and statutes, for search, consideration, and application of different prior art for the separate inventions, for the determination of separate patentability is what has been determined to be a serious burden based on the differences of the inventions.


10.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

11.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMUEL PARK/
Examiner, Art Unit 2818